                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JERMAINE ANTWAN TART,                      )
                                           )
                      Plaintiff,           )
                                           )
         v.                                )      1:18CV598
                                           )
MATTHEW THEODORE JOHNS,                    )
et al.,                                    )
                                           )
                      Defendants.          )


                                          ORDER

         The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and on November 12, 2020, was served on the parties

in this action. (ECF Nos. 115, 116.) No objections were filed within the time prescribed by

§ 636.

         The Court hereby adopts the Magistrate Judge’s Recommendation.

         IT IS HEREBY ORDERED that the claims against Defendants Matthew Theodore

Johns, Officer Smith, and Officer Hickman are DISMISSED without prejudice.

         This, the 9th day of December 2020.


                                           /s/ Loretta C. Biggs
                                           United States District Judge




     Case 1:18-cv-00598-LCB-JLW Document 118 Filed 12/10/20 Page 1 of 1
